Citation Nr: 1740283	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1985.  He had additional service in the Army Reserve, during which he served on active duty from November 2002 to November 2003, and from March 2004 to August 2004.  He served in Kuwait from November 2002 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2008, the Veteran testified during a hearing before a decision review officer (DRO) at the RO.  In January 2011, the Veteran testified before the undersigned at the RO.  Transcripts of each hearing are of record.

In December 2011 and December 2016, the Board remanded this matter to the RO for further development.  After accomplishing further development, the RO continued the denial of the claim (as reflected in the May 2017 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

FINDING OF FACT

The Veteran's July 1978 entrance examination demonstrates that moderate pes planus was noted at the time of entry into active military service and the preponderance of the evidence shows that the Veteran's pes planus did not undergo a permanent increase in severity during active military service.

CONCLUSION OF LAW

Preexisting bilateral pes planus (flat feet) was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A VA letter dated in July 2005 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claim for bilateral pes planus.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The claims file contains service treatment records, VA treatment records, VA examination report dated in July 2013 with an addendum opinions dated in December 2015 and May 2016, lay statements, and transcripts of the December 2008 DRO hearing and January 2011 Board hearing.  

The July 2006 VA examination report shows that the examiner obtained a history of the bilateral pes planus and physically evaluated.  He did not review the claims file.  The February 2012 and July 2015 VA examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiners discussed the relevant evidence of record and documented the results of the evaluation.  However, the July 2006 did not provide a medical opinion and the July 2015 examiner did not provide a rationale in support of his medical opinions.  A VA medical opinion in March 2017 reveals that a VA physician reviewed the claims file and provided a medical opinion with a clear rationale.  Based on the foregoing, the Board finds the VA examinations and medical opinions are adequate for adjudication purposes.

The Veteran has also testified at a personal hearing before a Veterans Law Judge (VLJ) in January 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. Specifically, the Veteran and his representative asserted that his active military service aggravated his pre-existing bilateral pes planus and requested a VA medical opinion to address the issue on in-service aggravation.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted above, the Board remanded this claim in December 2011 to arrange for the Veteran to undergo a VA orthopedic examination with a medical opinion.  The claims file contains a VA examination report and medical opinion dated in July 2015.  However, the examiner did not provide an explanation in support of his medical opinion.  Therefore, the Board remanded the claim again in December 2016 to obtain a VA medical opinion with supporting rationale.  A VA physician in March 2017 provided a medical opinion with supporting rationale addressing the issues raised by the Board in the December 2011 and December 2016 remands.  Thus, there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

The Veteran contends that he is entitled to service connection for bilateral pes planus (flat feet).  He asserts that his pes planus were permanently aggravated during military service.  Specifically, the Veteran claims his pes planus became worse due to the high demands of service to include standing, marching, walking, and running.

The medical evidence of record shows that the Veteran has received treatment for his pes planus during the appeal period.  Furthermore, VA examinations dated in July 2006, February 2012, and July 2015 diagnosed the Veteran with bilateral pes planus.  Thus, the Veteran has a current diagnosis of the claimed disability. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  Id. 

The report of the Veteran's July 1978 entrance examination reflects that the Veteran was diagnosed with moderate pes planus at that time.  In the summary of defects and diagnoses section, the physician determined that the Veteran's moderate bilateral pes planus was nonsymptomatic and it was not disqualifying.  However, the clinician assigned the Veteran a physical profile of 2 for his lower extremities, indicating that the Veteran's pes planus may require some activity limitations.  Accordingly, the Board finds that the Veteran's pes planus was noted at the time of his enlistment and therefore he is not entitled to the presumption of soundness with regard to this disorder.

As pes planus was noted on examination for entrance to service, the Veteran cannot bring a claim for service connection for this disorder on a direct incurrence basis, but he may bring a claim for service-connected aggravation of his bilateral pes planus.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 202); 38 C.F.R. § 3.306 (2011).  In this regard, a flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  The burden is on the Veteran to show a chronic worsening of the pre-existing pes planus during service, because the Veteran's bilateral pes planus were noted at entrance.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); VAOPGCPREC 3-2003 (July 2003) (holding that section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation). 

A review of the Veteran's service treatment records show that the Veteran sought treatment for pain in his feet while running in April 1979.  He was diagnosed with bilateral pes planus.  There is no other documentation in the Veteran's service treatment records that he complained of or sought treatment for during service.  Furthermore, the Veteran denied ever having or having at that time foot trouble in the Repot of Medical History forms in May 1986, April 1990, June 1994, January 1998, October 2002, and October 2003.  The Veteran's feet were evaluated as clinically normal in examinations conducted in May 1986, April 1990, June 1994, January 1998, and October 2002.  

The first evidence post-service that the Veteran reported problems with his feet was when he sought service connection for his bilateral pes planus in June 2005.  The first medical evidence that discusses the Veteran's bilateral pes planus post-service is a July 2006 VA examination that diagnosed the Veteran with bilateral pes planus with mild impairment.  The February 2012 VA examination diagnosed the Veteran with bilateral pes planus, moderate, with no functional limitation.  A July 2015 VA examination report also determined that there was no functional impairment with respect to the Veteran's bilateral pes planus.

Furthermore, the claims file contains a negative medical opinion with respect to whether the Veteran's bilateral pes planus was aggravated by active military service.  In this regard, a VA physician in March 2017 opined that it is less likely as not that the Veteran's preservice pes planus was worsened during service, because the Veteran denied any foot problems as of 2003 and because of the lack of documentation of significant worsening of pes planus in the service treatment records.  The VA physician explained that the Veteran's bilateral hallux valgus and bilateral navicular spurring are the result of pes planus existing into adulthood and hallux valgus leads to hammer toe of the second toes.  The other hammer toes, are a direct result of soft tissue contracture due to pes planus.  These signs manifested in 2006, more than one year after separation from service.

The Board finds the VA March 2017 VA medical opinion probative and persuasive as to the issue of whether the Veteran's pre-existing bilateral pes planus was aggravated by active military service, as the examiner and physician provided clear explanation in support of the Veteran based on a review of the Veteran's claims file and general medical knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  She also specifically considered the Veteran's statements, including the denial of foot problems in 2003.  There is no competent medical opinion of record that reflects the Veteran's bilateral pes planus was aggravated by military service.  

The Board acknowledges the Veteran's contention that his bilateral pes planus was aggravated by marching, walking, running, and prolonged standing in service.  The Veteran is competent to report observable symptoms such as an increase in pain and flatness of his feet.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Based on the above discussion of the medical opinion, the Board finds that the specific, reasoned opinion of the trained health care provider as to a lack of permanent increase in the severity of the Veteran's pes planus during service to be of greater probative weight than the Veteran's more general lay assertions.

Based on the foregoing, the Board finds that the preponderance of the evidence shows the Veteran's preexisting bilateral pes planus was not aggravated by military service.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral pes planus is denied.  




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


